  8:18-cr-00008-JMG-MDN Doc # 57 Filed: 03/04/21 Page 1 of 4 - Page ID # 227




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             8:18-CR-8

vs.                                           MEMORANDUM AND ORDER

HENRY TREVILLION,

                   Defendant.


      This matter is before the Court upon initial review of the pro se motion
to vacate under 28 U.S.C. § 2255 (filing 53) filed by the defendant, Henry
Trevillion. The Court's initial review is governed by Rule 4(b) of the Rules
Governing Section 2255 Proceedings for the United States District Courts,
which provides:


      The judge who receives the motion must promptly examine it. If it
      plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion,
      or other response within a fixed time, or to take other action the
      judge may order.


      A § 2255 movant is entitled to an evidentiary hearing unless the motion
and the files and records of the case conclusively show the movant is entitled
to no relief. § 2255(b); Sinisterra v. United States, 600 F.3d 900, 906 (8th Cir.
2010). Accordingly, a motion to vacate under § 2255 may be summarily
     8:18-cr-00008-JMG-MDN Doc # 57 Filed: 03/04/21 Page 2 of 4 - Page ID # 228




dismissed without a hearing if (1) the movant's allegations, accepted as true,
would not entitle the movant to relief, or (2) the allegations cannot be accepted
as true because they are contradicted by the record, inherently incredible, or
conclusions rather than statements of fact. Engelen v. United States, 68 F.3d
238, 240 (8th Cir. 1995); see also Sinisterra, 600 F.3d at 906.
         The defendant pleaded guilty to two counts of distributing crack cocaine,
one count of distributing methamphetamine, and using and carrying a firearm
in relation to a drug trafficking crime. See filing 22. He did not have a plea
agreement. Filing 22 at 6. He was sentenced to concurrent terms of 120
months' imprisonment on the drug charges, and a consecutive term of 60
months' imprisonment on the weapons charge. Filing 32. He appealed, but the
U.S. Court of Appeals for the Eighth Circuit affirmed the judgment. Filing 49.
This § 2255 motion followed.
         But the initial question is whether the defendant's motion was timely
filed.1 A § 2255 motion must be filed within 1 year from the latest of


         (1)    the date on which the judgment of conviction becomes final;
         (2)    the date on which the impediment to making a motion
                created by governmental action in violation of the
                Constitution or laws of the United States is removed, if the
                movant was prevented from making a motion by such
                governmental action;
         (3)    the date on which the right asserted was initially recognized
                by the Supreme Court, if that right has been newly




1   The Court is permitted, but not required, to sua sponte consider the timeliness of a § 2255
petition. See Day v. McDonough, 547 U.S. 198, 209 (2006). The Court elects to do so here.


                                              -2-
  8:18-cr-00008-JMG-MDN Doc # 57 Filed: 03/04/21 Page 3 of 4 - Page ID # 229




             recognized by the Supreme Court and made retroactively
             applicable to cases on collateral review; or
      (4)    the date on which the facts supporting the claim or claims
             presented could have been discovered through the exercise
             of due diligence.


§ 2255(f).
      In this case, the Eighth Circuit affirmed the defendant's conviction on
May 9, 2019. The deadline for the defendant to file a petition for writ of
certiorari was August 7, 2019. S. Ct. R. 13 & 29.2. The defendant did not file a
petition, and so his conviction became final on August 8, 2019. Thus, the 1-year
period in this case expired on August 10, 2020, see United States v. Martin, 408
F.3d 1089, 1090 (8th Cir. 2005); United States v. Hurst, 322 F.3d 1256 (10th
Cir. 2003), and the defendant didn't mail his motion until December 9, 2020,
see filing 53 at 11.
      But the defendant's motion didn't address timeliness, and before
dismissing a petition the Court must afford the parties fair notice and an
opportunity to be heard. Day, 547 U.S. at 211. Accordingly, the Court will
direct the defendant to show cause why his motion should not be dismissed as
untimely.


      IT IS ORDERED:


      1.     The defendant is ordered to show cause, on or before April 5,
             2021, why his § 2255 motion (filing 53) should not be
             dismissed as untimely.




                                       -3-
8:18-cr-00008-JMG-MDN Doc # 57 Filed: 03/04/21 Page 4 of 4 - Page ID # 230




   2.    Absent a response, the Court will enter judgment without
         further notice.


   3.    The Clerk of the Court is directed to enter a show cause
         deadline of April 5, 2021.


   4.    The Clerk of the Court shall send a copy of this
         memorandum and order to the defendant at his last known
         address.


   Dated this 4th day of March, 2021.


                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge




                                   -4-
